Citation Nr: 1136092	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for PTSD.

The Veteran contends that he currently has PTSD due to seeing one of his fellow soldiers in an open casket at a funeral while stationed at Fort Riley in Kansas during his active military service.  The Veteran alleges that at this funeral, he could see markings on his deceased friend's face which resembled bullet holes or bruises.  The Veteran has also reported that he was a casket carrier and was on duty at the cemetery and chapel at Fort Riley when his friend's funeral took place.


It has been confirmed through a search of the National Archives website that the deceased soldier died in October 1965 while the Veteran was still on active duty.  In an April 2011 e-mail to the Veteran's stepdaughter, the daughter of the deceased soldier confirmed that her father's casket had been open halfway at his funeral, and that his face was visible in the casket under a plane of glass.  However, the daughter noted that her father had been wounded in the stomach and not the face, and she stated that she did not remember seeing any marks on his face at his funeral.  Thus, the Veteran's recollection of seeing bullet holes in Mr. [redacted] face in the casket is not a reliable recollection.

The Veteran's service treatment records reflect that he reported a history of nervous trouble on a report of medical history in November 1963 as well as on a report of medical history in October 1965.  He also reported a history of depression or excessive worry on the October 1965 report of medical history.

At a VA primary care appointment in October 2009, the Veteran described his in-service stressor, and an impression of PTSD symptoms was rendered.  At a VA mental health consultation one week later in October 2009, the Veteran again described his in-service stressor, but he denied any symptoms meeting criteria for depression, anxiety, or PTSD, and no mental health diagnoses were rendered on that occasion.  Thereafter, a January 2010 VA PTSD screen was positive for the Veteran, and he was assessed with nightmares/PTSD at the accompanying VA primary care appointment.

Thereafter, the Veteran should be scheduled for a VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether he currently has an acquired psychiatric disorder that arose during service or is otherwise related to any incident of service, taking into account his reports of depression or excessive worry and nervous trouble documented on the October 1965 report of medical history.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Any relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant mental health VA treatment records dating since October 2009 from the VA Medical Center in Muskogee, Oklahoma, and dating since February 2010 from the VA Community Based Outpatient Clinic in Jay, Oklahoma.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should be advised that the claimed stressor, the death of [redacted], is confirmed, but the Veteran did not witness the death and his recollection of seeing bullet holes in the deceased's face in an open casket is not reliable.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.


Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, taking into account the Veteran's reports of depression or excessive worry and nervous trouble documented on the October 1965 report of medical history.  If the examiner diagnoses the Veteran with PTSD, then the examiner should identify the stressors upon which the diagnosis is based.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

